2020 IL App (1st) 163304
                                                                              SIXTH DIVISION
                                                                                 JUNE 12, 2020


No. 1-16-3304

THE PEOPLE OF THE STATE OF ILLINOIS,                        )       Appeal from the
                                                            )       Circuit Court of
Plaintiff-Appellee,                                         )       Cook County.
                                                            )
v.                                                          )       No. 15 CR 2384
                                                            )
SAMUEL MILLER,                                              )       Honorable
                                                            )       Mauricio Araujo,
Defendant-Appellant.                                        )       Judge Presiding.

       JUSTICE CUNNINGHAM delivered the judgment of the court, with opinion.
       Presiding Justice Mikva and Justice Connors concurred in the judgment and opinion.

                                           OPINION

¶1     Following a jury trial in the circuit court of Cook County, the defendant-appellant, Samuel

Miller, was convicted of delivery of a controlled substance and sentenced to six years’

imprisonment. The defendant now appeals, alleging that: (1) the State failed to prove him guilty

beyond a reasonable doubt; (2) the State made numerous improper remarks during closing

arguments; and (3) he was denied his right to counsel during posttrial proceedings. For the

following reasons, we affirm the judgment of the circuit court of Cook County but remand the case

for a new hearing under People v. Krankel, 102 Ill. 2d 181 (1984), with newly appointed counsel.

¶2                                     BACKGROUND

¶3     The State charged the defendant with delivery of a controlled substance. On July 21, 2015,

a jury trial commenced, and the following evidence was presented.
1-16-3304


¶4     Chicago police officer Hamilton 1 testified that she worked as an undercover buy officer

for the narcotics division. On January 15, 2015, she drove undercover in a covert police vehicle to

the area around 111th Street and Michigan Avenue in Chicago. Her team targeted that area to

intercept drug deals.

¶5     At 10:53 a.m., Officer Hamilton observed the defendant, whom she identified in court,

standing near the corner of 111th Street and Michigan Avenue. She drove up to the defendant,

lowered the passenger side window, and yelled out to him. The defendant then walked over to her

vehicle and asked her “How many do you want?” Officer Hamilton answered him, and the

defendant entered the vehicle, sitting in the rear passenger seat. Officer Hamilton estimated that

the defendant was seated less than two feet away from her during their entire interaction.

¶6     Inside the vehicle, the defendant handed Officer Hamilton two bags of heroin in exchange

for $20 in prerecorded funds. The defendant then exited the vehicle, and Officer Hamilton drove

away from the scene. She estimated that the entire transaction lasted less than two minutes. She

testified that she focused on the defendant’s facial features and clothing during the transaction.

After she drove away, Officer Hamilton radioed her team to communicate that there had been a

positive transaction. She relayed the defendant’s physical description and his last known location.

¶7     Shortly afterwards, Officer Hamilton received word from her team that they had detained

the defendant. She drove to the location where the other officers had detained the defendant, which

she believed was 100 West 111th Street, two blocks away from the location of the undercover buy.

She drove by the defendant slowly, at “no more than ten feet away,” and positively identified him




       1
        Officer Hamilton’s first name is not in the record on appeal.


                                                  -2-
1-16-3304


as the same individual who had just sold her the heroin. Officer Hamilton then returned to the

station and inventoried the heroin.

¶8     Chicago police officer Edward Daniels testified that, on January 15, 2015, he worked as a

surveillance officer in an undercover operation near the area of 11055 South Michigan Avenue.

Officer Daniels explained that about 10 or 12 police officers were involved in the operation that

day. His responsibility was to maintain surveillance of the undercover buy from a covert vehicle

and relay information to the other team members over the radio.

¶9     Officer Daniels was about 30 feet away from the defendant when he saw Officer

Hamilton’s covert vehicle approach. He saw the defendant enter Officer Hamilton’s vehicle for

about a minute to a minute and a half. The defendant then exited Officer Hamilton’s vehicle but

remained at the same location. Officer Daniels continued to surveil the defendant. About a minute

after Officer Hamilton drove away, the defendant entered an unknown red vehicle. Officer Daniels

could not see what happened inside the red vehicle once the defendant entered it. The defendant

remained in the red vehicle for about a minute and then exited it.

¶ 10   Officer Daniels then radioed the enforcement officers with a description of the defendant.

Officer Daniels saw the enforcement officers stop the defendant near the location of the undercover

buy and later identified him as the same individual who had entered Officer Hamilton’s vehicle.

Officer Daniels testified that he never lost sight of the defendant from the time he approached

Officer Hamilton’s vehicle until the enforcement officers detained the defendant.

¶ 11   Chicago police officer Charlie Johnson testified that he participated in the undercover

operation on January 15, 2015, as an enforcement officer. Officer Johnson and his two fellow

enforcement officers sat in a police vehicle about two blocks east of the buy location. He was able




                                               -3-
1-16-3304


to monitor the buy over the radio. Eventually, another officer provided Officer Johnson a

description by radio regarding a person to be detained. Officer Johnson and his fellow enforcement

officers then detained the defendant on 111th Street, although he could not remember the exact

location on 111th Street. He testified that his team usually worked on the west side of Chicago and

he lacked “extensive knowledge” of the area in which they were working that day. After reviewing

the arrest report to refresh his recollection, he testified that he detained the defendant at 100 West

111th Street. Officer Johnson could not recall the individual’s description that was provided to him

over the radio but testified that there was “no way” he would have stopped the defendant unless

he matched the description.

¶ 12   After Officer Hamilton positively identified the defendant as the individual who had sold

her the heroin, Officer Johnson arrested and searched the defendant. No drugs were found on the

defendant. Officer Johnson did recover $59 cash from him, but they were not the prerecorded funds

that Officer Hamilton had used to buy the heroin. Officer Johnson testified: “From my experience,

if the target has had contact either with another buyer or seller, sometimes that money is passed

off as change or it’s given to another person.”

¶ 13   On cross-examination, Officer Johnson confirmed that the arrest report indicated the time

of arrest was 10:58 a.m. He estimated that he interviewed the defendant for one to three minutes

before arresting him.

¶ 14   Martin Palomo, a forensic chemist at the Illinois State Police Forensic Science Center

testified that he tested the two bags of heroin that Officer Hamilton had purchased. The results of

the test indicated that each bag contained heroin weighing a total of 0.9 grams. On cross-

examination, Palomo testified that he did not submit the bags for fingerprint or DNA analysis.




                                                  -4-
1-16-3304


¶ 15    The State rested. The defendant filed a motion for a directed verdict, arguing that there

were significant factual discrepancies between the officers’ testimony regarding the timeline and

location of the arrest. The State responded that such discrepancies “go[ ] to the credibility” of the

officers. The trial court agreed, stating that “[i]t’s the purview of the jury to determine that.” The

trial court accordingly denied the motion.

¶ 16    The defendant then rested without testifying or presenting any evidence.

¶ 17    Before the parties began closing arguments, the trial court instructed the jury that “[w]hat

the lawyers say during argument is not evidence and should not be considered by you as evidence.”

The court further told the jury that it would instruct them on the law following closing arguments.

¶ 18    During closing arguments, the State highlighted Officer Hamilton’s testimony identifying

the defendant as the individual who sold her the heroin. The State also argued that Officer

Hamilton’s testimony was supported by Officer Daniels, who testified that he saw the defendant

enter Officer Hamilton’s vehicle. The State said: “We know we have the right guy. We pay our

officers to identify people. That is their job.”

¶ 19    In response, defense counsel argued that the police officers had “made a mistake” and

“arrested the wrong person.” Defense counsel focused on the timeline from the officers’

testimonies. Specifically, she argued that it was impossible for the defendant to: meet Officer

Hamilton at 10:53 a.m., sell her the heroin, conduct another drug deal in the red vehicle, walk a

third of a mile, be detained, and then be arrested at 10:58 a.m. Defense counsel claimed that “the

time line [sic] doesn’t add up.”

¶ 20    Defense counsel also argued that “Officer Daniels’[ ] testimony just doesn’t make any

sense” regarding the red vehicle that he saw the defendant enter after Officer Hamilton drove away.




                                                   -5-
1-16-3304


She pointed out that Officer Daniels could not recall the make or model of the red vehicle and did

not write down its license plate number. Defense counsel further discredited Officer Daniels’

testimony, noting that he testified that the defendant was arrested near the location of the

undercover buy, but that “we know that [the defendant] was arrested *** at 111th and Perry, a

third of a mile away.”

¶ 21      Defense counsel stressed to the jury that the cash recovered from the defendant was not the

prerecorded funds that Officer Hamilton had used to make the undercover buy. Defense counsel

argued:

                         “I anticipate the State is going to tell you that something

                 happened in that red vehicle. That’s where the money went, where

                 the marked money went. Well, I find it pretty difficult to believe that

                 this red vehicle ever existed, this red vehicle that they can’t describe

                 that doesn’t fit in the time line [sic] from a person who completely

                 contradicted the other officer’s testimony. It didn’t exist. If that

                 really happened, why isn’t there a license plate? Why isn’t there a

                 description?”

¶ 22      In rebuttal, the State began:

                         “I got two words for you. Baloney. What this—what you just

                 heard today is something that makes me think of a mirage. You have

                 a magician and comes up with something very ordinary. Look over

                 here and look at my assistant. Then some words, then something

                 ordinary is extraordinary. Then you look away from that thing.




                                                  -6-
1-16-3304


               Don’t be distracted from this ordinary drug dealer. That’s all he is.

               *** [Y]ou want to examine these little tricks that they do to catch

               them. That’s where the switch was. I see it. It was a mirror under the

               table. Something like that.”

¶ 23   The State conceded that there was no direct evidence of the red vehicle or what happened

inside of it, but nonetheless argued:

                       “We know that [the red vehicle] existed because Officer

               Daniels testified to it. I mean if that’s—they are trying to say it

               didn’t exist? Really, that’s the lie he is going to come in front of you

               guys with? Couldn’t he come up with a better lie? If he is the only

               one, they could have made up make, model, made up the license

               plate, whatever. He didn’t do that. He told you exactly what

               happened.”

The State claimed that there was enough circumstantial evidence for the jury to infer that the

defendant conducted another drug deal inside the red vehicle and that the $20 in prerecorded funds

was given as change in that drug deal:

                       “You heard from Officer Johnson. He’s been doing this job

               a long time. I asked him, [‘]hey, is it weird that sometimes you stop

               somebody who receives prerecorded money and he doesn’t have

               that prerecorded money on him any more [sic]?[’] He said [‘]no, it’s

               not unusual. Sometimes they will switch it out at a store. They will

               give it back as change to another drug deal.[’] When [the defendant]




                                                -7-
1-16-3304


               went into that red car, you can make an inference what happened in

               that car and where the money went.”

Regarding why the police officers did not follow the red vehicle or write down its license plate

number, the State told the jury:

                       “They want to talk about how come the officers didn’t follow

               that red car? Why didn’t they take the driver’s license or license

               plate of the car? Well, they know what happened in the car. It’s

               instinct. It’s [a] drug deal. Do [the police officers] want to go after

               the drug user, somebody with a weakness who this man is exploiting

               for his own personal gain? Who is more important, the user or the

               dealer? *** They are going to go after their target which is this

               man.”

¶ 24   The State addressed the defendant’s argument concerning the conflicting testimony of the

arrest location by arguing:

                       “[W]hen they asked Officer Johnson to mark the map,

               remember his response? [‘]I don’t even know which way north is on

               this.[’] This team is from the west side of Chicago. You heard from

               [Officer] Daniels. They were combined with another team and they

               were sent to the south side because they are good at what they are

               doing. They’re purchasing drugs. They’re not making maps. ***

               [Officer Hamilton] actually knew the area. Two other officers did

               not and if you are going to hold that against them, fine. You know




                                                -8-
1-16-3304


               what?    Write   a   letter   to   Superintendent   McCarthy.     Mr.

               Superintendent, we think you should send your police officers

               through the entire city so they know the streets, but don’t use the

               excuse of them not being familiar with the area to let [the defendant]

               get away with a free drug deal.”

¶ 25   The State also made the following argument regarding the defense’s concern about the

forensic chemist not testing the plastic bags for fingerprints or DNA:

                       “[Y]ou heard when the forensic scientist testified, they asked

               him about fingerprints, DNA. Well, if you are like me, you watch

               CSI, that’s going to be the worst CSI ever. We have ten officers who

               saw him do this. Great. Let’s get the kit out. Let’s analyze it. Guess

               what, they did see it. We know that. They just told you.

                       This right here is where you received your evidence from.

               All three officers took the stand and they gave you evidence. You

               heard from Officer Daniels and you heard from Officer Hamilton

               because they are the ones that had the best view of what was

               happening. If you are like my partner, she is more of a big picture

               girl. She always yells at me that I don’t see the forest. I am looking

               at individual trees. In her view, none of this matters, the car—.”

The defendant then objected. The trial court sustained the objection, instructing the State to avoid

interjecting its personal opinions. As the State continued with the same line of argument, the

defendant again objected. The court overruled that objection, telling the jury: “What the attorneys




                                                  -9-
1-16-3304


say in closing argument is not evidence. The evidence you heard is what came from the stand and

those things that were admitted into evidence. They are just making an argument.” The State

continued and concluded its closing argument:

                       “The red car does not matter. Why? He is not charged with

               any crime involving the red car. The 1505 funds, the prerecorded

               money, does not matter. Why? Because you will be instructed as to

               the law. *** Nowhere in that instruction, you will hear it again from

               the judge, does it mention money. Money is not an element.

                       The additional fact—the fact the defendant didn’t have

               additional dope on him does not matter. He is not charged with

               additional dope. He is only charged with that one delivery to

               undercover Officer Hamilton.

                                                 ***

                       The fact [of] where the defendant was arrested does not

               matter. It does not matter where he was arrested. It just doesn’t.”

¶ 26   The jury then began deliberations. During the deliberations, they sent a note asking the trial

court for the arrest report. After discussing it with the parties, the trial court responded to the jury

stating: “Police reports are not proper evidence. You have all the evidence. Please continue to

deliberate.” Approximately an hour later, the jury sent another note to the trial court, indicating

that they were at an impasse and asked how they should proceed. The trial court responded with a

note telling them to continue to deliberate. The jury later returned a verdict of guilty.




                                                 - 10 -
1-16-3304


¶ 27    Following the verdict, defense counsel orally moved for judgment notwithstanding the

verdict, incorporating the motion for directed verdict and arguing that “no rational trier of fact

could have arrived at the conclusion.” The trial court denied the motion, but told defense counsel:

“You are free to file your motion.” Defense counsel then filed a motion for a new trial, as well as

a motion to reconsider the denial of her oral motion for judgment notwithstanding the verdict.

¶ 28    Posttrial proceedings commenced. At a hearing on September 23, 2015, the defendant read

the following letter aloud to the trial court:

                        “Your Honor, and this is the truth. I was not given an

                effective assistance of counsel because my Public Defender first

                misled me to believe against my better judgment to take a jury trial

                instead of a bench trial, stating the judge will find me guilty and

                believe the police without any evidence, which obviously happened

                anyway.

                        I was set up by the police, State attorney [sic], and my Public

                Defender, and the jury was influenced by the lies of the State and

                my attorney’s lack of argument.

                        The only evidence they had, which was drugs, my attorney

                never challenged the drugs stating, we’re not disputing that someone

                sold the drugs to the officer. We’re just saying you didn’t sell the

                drugs, which I didn’t.

                        My lawyer failed to challenge the testing of the drugs to

                prove that the drugs were even real because the drugs were never




                                                 - 11 -
1-16-3304


                tested. If they were tested, how did the drugs come back weighing

                the same as when they were weighed at the police station before it

                was put into evidence?

                       My lawyer failed to argue the description that the officers

                gave saying I wore a black jacket when I had a light gray coat and

                dark jeans.

                       My lawyer failed to object to the State’s closing argument,

                which he stated my job was to pedal poison to the public to make a

                profit, when I did not—when I do not and did not sell any drugs to

                anyone at the time or before my arrest.

                       I was set up and the system has failed and convicted an

                innocent man. On these grounds of ineffective assistance of counsel

                and as well as lack of evidence and the uncorroborated testimonies

                of the bias [sic], surveillance, and arresting officers, I should be

                given a retrial or given reconsideration.”

The trial court stated: “I kind of figured that’s where you were going. Krankel hearing. 2 Let’s do

this. I’ll give everyone an opportunity to prepare for that.” The court then continued the matter to

a later date.

¶ 29    On November 23, 2015, the defendant appeared with defense counsel. Defense counsel

sought leave to file a supplemental motion to reconsider the denial of the motion for a directed



        2
         A Krankel hearing is required when a defendant who has been convicted brings a claim pro se,
asserting ineffective assistance of counsel. People v. Bates, 2018 IL App (4th) 160255, ¶ 101.



                                                - 12 -
1-16-3304


verdict, which the trial court granted. The defendant then expressed to the trial court that he wanted

to proceed pro se, telling the court that he would “like [his] attorney removed from [the] case” and

to file his “own motion for retrial or reconsideration.” The trial court responded: “[L]ook, you

want to go pro se. That’s fine. There’s a couple of things I need to do before I can do that and it’s

mostly to advise you of a bunch of stuff.” The trial court subsequently asked the defendant: “Are

you sure you want to represent yourself?” To which the defendant answered, “Yes.” The trial court

then granted defense counsel leave to withdraw and allowed the defendant to represent himself.

¶ 30   The trial court asked the defendant if he wanted to proceed on the motions his defense

counsel had already filed or if he wanted to file his own motions. The defendant told the court that

he wanted to amend the motions already filed by his defense counsel.

¶ 31   The defendant then demanded discovery. When the trial court asked the defendant why he

wanted discovery, the defendant explained that he believed there was never a lab report produced

from the test that identified the heroin. The trial court reminded the defendant that a forensic

chemist had testified and so a lab report would be immaterial. However, the defendant still insisted

on receiving a copy of the lab report. He also accused the State, as well as his former defense

counsel, of using “false evidence and perjured testimony to obtain a conviction.” The following

exchange ensued:

                       “[THE DEFENDANT]: And I don’t want to go, you know,

               pro se but it was b[r]ought to my attention. If [defense counsel]

               don’t [sic] raise these things in this motion, on my appeal, they

               won’t raise them and I was railroaded already so I be having to do

               time for something I didn’t do.




                                                 - 13 -
1-16-3304


                   THE COURT: Well, now, there’s an interesting thing you

            said in all of that which is you don’t want to go pro se. Well, you

            got to make up your mind. All right? You got to make up your mind.

            What do you want to do? I asked you *** if you want to represent

            yourself.

                   [THE DEFENDANT]: I’m not sure I want to represent

            myself. I want to be represented properly.

                   THE COURT: No. See, that’s something—

                   [THE DEFENDANT]: Effectively.

                   THE COURT: Can I ask you something?

                   [THE DEFENDANT]: All right.

                   THE COURT: Can I ask you something? I—I don’t mean to

            embarrass you or anything. What’s the highest level of education

            you’ve obtained?

                   [THE DEFENDANT]: I got one credit out of high school.

                   THE COURT: Okay. Well, you understand attorneys go

            through high school, through college and then law school and then

            a bar exam at the end of that ***. And then they have to do 15 hours

            every year of continuing legal education and they get relicensed

            every year.

                   Now, like I said, I have no problem [with you] representing

            yourself. I’ve seen guys do very good representing themselves. I’ve




                                           - 14 -
1-16-3304


               seen guys do very poorly representing themselves. That’s a choice

               you have to make. That’s your choice.

                       [THE DEFENDANT]: I just don’t want to be railroaded. I

               was already found guilty by a jury, and the way [defense counsel]

               went about it I felt like she really set me up because I didn’t do this

               case. *** And this lawyer, I don’t want her to railroad me with this

               motion. And—and I know I—I mean I can’t—I don’t want to say I

               can’t do something ‘cause I believe I can do anything I put my mind

               to but I don’t know the law. But I know I’ve been railroaded ‘cause

               I didn’t sell no drugs to these police and they got up there and lied

               and committed perjury and I still got found guilty. And then who’s

               to say if—if she argued this motion just as well as what she did at

               trial then I’m cooked.

                       THE COURT: Okay. Well, tell you what. I’ll give you ‘till

               mid January to put your motion together.”

The trial court then rescheduled the matter to allow the defendant time to obtain the trial transcripts

and prepare his pro se motions.

¶ 32   On January 13, 2016, the defendant appeared pro se and reported that he had not yet

received the transcripts. The trial court explained to the defendant that because he was representing

himself, he needed to contact the Court Reporter’s Office to order the transcripts. The trial court

then asked the defendant if he was planning to file his own motions or use the motions his former

defense counsel had already filed. The defendant responded that he intended to use “some of it,




                                                - 15 -
1-16-3304


but not all” of his defense counsel’s motions. The court then granted the defendant additional time

to prepare his motions.

¶ 33    On May 2, 2016, the defendant presented his amended motion for a new trial, attaching

transcripts and exhibits.

¶ 34    On May 26, 2016, the trial court conducted a Krankel hearing where the defendant, still

representing himself, made his arguments as to why he received ineffective assistance of counsel.

Following the hearing, the trial court concluded that the defendant’s claims of ineffective

assistance of counsel were meritless. The court then addressed all of the claims in the defendant’s

motion for a new trial and denied the motion.

¶ 35    The trial court subsequently sentenced the defendant to serve the minimum term of six

years’ imprisonment, based on his Class X status. This appeal followed.

¶ 36                                         ANALYSIS

¶ 37    We note that we have jurisdiction to review the trial court’s judgment, as the defendant

filed a timely notice of appeal. Ill. S. Ct. R. 603 (eff. Feb. 6, 2013); R. 606 (eff. July 1, 2017).

¶ 38    The defendant presents the following three issues: (1) whether the State proved him guilty

of delivery of a controlled substance beyond a reasonable doubt; (2) whether the State made

improper remarks during closing arguments; and (3) whether the defendant was denied his right

to counsel during posttrial proceedings, including the Krankel hearing. We take each issue in turn.

¶ 39    The defendant first argues that the State failed to prove him guilty of delivery of a

controlled substance beyond a reasonable doubt. Specifically, he claims that the State’s “timeline

of events at trial was such that no reasonable person could accept that [the defendant] was the

person who sold the [heroin] to [Officer Hamilton] five minutes prior to his arrest.” He stresses




                                                 - 16 -
1-16-3304


that, according to the State, he conducted two separate drug deals, walked a third of a mile, and

was detained and arrested all within the span of five minutes, which is an “implausible timeline.”

The defendant further argues that there was no other evidence against him, especially because no

drugs or prerecorded funds were found on him. He also points to the conflicting testimony

regarding the location of the arrest.

¶ 40    When a defendant challenges the sufficiency of the evidence, a reviewing court must

determine whether, after viewing the evidence in the light most favorable to the State, any rational

trier of fact could have found the essential elements of the crime beyond a reasonable doubt. People

v. Harris, 2018 IL 121932, ¶ 26. The operative offense in this case is delivery of a controlled

substance pursuant to section 401 of the Illinois Controlled Substances Act. 720 ILCS 570/401

(West 2014) (“it is unlawful for any person knowingly to manufacture or deliver, or possess with

intent to manufacture or deliver, a controlled substance”). “The trier of fact remains responsible

for resolving conflicts in the testimony, weighing the evidence, and drawing reasonable inferences

from the facts.” Harris, 2018 IL 121932, ¶ 26. The reviewing court does not retry the defendant

and must draw all reasonable inferences in favor of the State. Id. A criminal conviction will not be

reversed for insufficient evidence unless the evidence is so unreasonable, improbable, or

unsatisfactory that it justifies a reasonable doubt as to the defendant’s guilt. Id.

¶ 41   In this case, Officers Hamilton and Daniels both testified that the defendant was the

individual who sold the heroin to Officer Hamilton. Officer Johnson testified that the defendant

matched the description given to him over the police radio. This evidence weighs heavily against

the defendant, particularly since Officer Hamilton testified that she focused on the defendant’s




                                                 - 17 -
1-16-3304


facial features and clothing during the transaction and Officer Daniels testified that he never lost

sight of the defendant between the time of the undercover buy and the time of the arrest.

¶ 42    The defendant makes much of the fact that Officer Daniels testified that the arrest took

place near the location of the buy, while the other two officers both struggled to remember the

exact location of the arrest but ultimately testified that it occurred at 100 West 111th Street, two

blocks away from the buy. 3 However, discrepancies in witness testimony do not automatically

render the testimony incredible, and it is for the trier of fact to resolve any conflicts. People v.

Macklin, 2019 IL App (1st) 161165, ¶ 17.

¶ 43    The defendant also makes a point of the fact that no drugs or prerecorded funds were found

on him. Significantly though, Officer Daniels testified that the defendant entered a red vehicle after

selling heroin to Officer Hamilton, and Officer Johnson explained that sometimes prerecorded

funds are lost in subsequent drug deals. It is the responsibility of the trier of fact to resolve

evidentiary conflicts and draw reasonable inferences. Id. The jury in this case made the reasonable

inference that the defendant conducted a second drug deal in the red vehicle and that the $20 in

prerecorded funds was exchanged during that second drug deal.

¶ 44    The crux of the defendant’s argument is that the State’s timeline is “implausible” because

he could not have conducted two separate drug deals, walked a third of a mile, and then be detained,

interviewed, and arrested all within five minutes. Viewing the evidence in the light most favorable

to the State, we disagree that no reasonable person could accept this timeline, especially

considering that Officer Daniels testified that each drug deal lasted only about a minute. We note


        3
         The defendant also references the police report, which indicates the arrest occurred at 100 West
111th Street. However, while police reports may be used for impeachment or refreshing a witness’
recollection, it is well settled that police reports are inadmissible evidence. People v. Williams, 240 Ill. App.
3d 505, 506 (1992).


                                                     - 18 -
1-16-3304


that there were other discrepancies that the jury also resolved in the State’s favor. We accept these

resolutions because they were reasonable and it was the jury’s responsibility to weigh the evidence,

resolve any conflicts, and draw reasonable inferences. People v. Siguenza-Brito, 235 Ill. 2d 213,

224 (2009). The jury having found that the timeline was conceivable and that the defendant was

the individual who sold the heroin to Officer Hamilton, we find no basis to disturb its verdict.

¶ 45   Next, the defendant argues that the State made improper remarks during closing arguments.

He takes issue with seven different remarks. As the defendant challenges numerous remarks made

by the State, we will address each one separately.

¶ 46   The State is afforded wide latitude in closing arguments. People v. Wheeler, 226 Ill. 2d 92,

123 (2007). The State may argue facts and reasonable inferences drawn from the evidence. People

v. Terry, 312 Ill. App. 3d 984, 993 (2000). In reviewing remarks made during closing arguments,

this court asks whether the remarks created a substantial prejudice against the defendant, such that

it is impossible to say whether or not a guilty verdict resulted from the remarks. Wheeler, 226 Ill.

2d at 123. If the jury could have reached a contrary verdict had the improper remarks not been

made, or if this court cannot say that the State’s improper remarks did not contribute to the

defendant’s conviction, a new trial should be granted. Id. We review claims of improper remarks

made by the State in closing arguments under the abuse of discretion standard. People v. Phagan,

2019 IL App (1st) 153031, ¶ 54.

¶ 47   The first remark by the State that the defendant alleges was improper is:

                       “The red car does not matter. Why? He is not charged with

               any crime involving the red car. The 1505 funds, the prerecorded

               money, does not matter. Why? Because you will be instructed as to




                                               - 19 -
1-16-3304


               the law. *** Nowhere in that instruction, you will hear it again from

               the judge, does it mention money. Money is not an element.

                       The additional fact—the fact the defendant didn’t have

               additional dope on him does not matter. He is not charged with

               additional dope. He is only charged with that one delivery to

               undercover Officer Hamilton.

                                                ***

                       The fact [of] where the defendant was arrested does not

               matter. It does not matter where he was arrested. It just doesn’t.”

The defendant claims that this remark made factual determinations for the jury and that the State

“inject[ed] its opinion as to which facts matter.”

¶ 48   We disagree. The State was responding to defense counsel’s arguments that there was no

evidence of a red vehicle other than Officer Daniel’s testimony and that no drugs or prerecorded

funds were found on the defendant. Further, defense counsel raised the question of conflicting

testimony regarding the location of the arrest. The State’s response to defense counsel’s argument

regarding the conflicting testimony formed the basis for the defendant’s assertion of improper

argument. Statements must be considered in the context of closing arguments as a whole, and the

State can reasonably respond in rebuttal to the defense’s characterizations of the evidence or case.

People v. Evans, 209 Ill. 2d 194, 225 (2004). This remark by the State did not make factual

determinations for the jury. Instead, it argued to the jury that defense counsel’s arguments

regarding the details of the red vehicle, the lack of drugs and prerecorded funds, and the location

of the arrest were irrelevant to finding the defendant guilty of delivery of a controlled substance.




                                               - 20 -
1-16-3304


The State also told the jury that the trial court would instruct them as to the law. Accordingly, this

remark by the State was not improper.

¶ 49   Regarding the six remaining remarks that the defendant challenges, he concedes that he

did not object to them at trial, and so he has not preserved them for appellate review. See In re

Jovan A., 2014 IL App (1st) 103835, ¶ 16 (to preserve an issue for appeal, a defendant must object

at trial and raise the issue in a posttrial motion). Nonetheless, the defendant urges us to review the

remarks under the plain error doctrine, which allows this court to bypass normal forfeiture

principles and consider an unpreserved error when either (1) the evidence is close, regardless of

the seriousness of the error, or (2) the error is serious, regardless of the closeness of the evidence.

People v. Magallanes, 409 Ill. App. 3d 720, 727-28 (2011). The first step under either prong of

the plain error doctrine is to determine whether a clear or obvious error occurred at trial. People v.

Anaya, 2017 IL App (1st) 150074, ¶ 58. We will accordingly determine if any of the six remaining

remarks were improper.

¶ 50   The defendant alleges that the State made three separate remarks that each improperly

bolstered the officers’ credibility based solely on their status as police officers. The operative

statements are as follows; and the relevant portions with which the defendant takes issue are

emphasized:

               (1) “We know we have the right guy. We pay our officers to identify

               people. That is their job.”

               (2) “You heard from Officer Johnson. He’s been doing this job a

               long time. I asked him, [‘]hey, is it weird that sometimes you stop

               somebody who receives prerecorded money and he doesn’t have




                                                - 21 -
1-16-3304


               that prerecorded money on him any more [sic]?[’] He said [‘]no, it’s

               not unusual. Sometimes they will switch it out at a store. They will

               give it back as change to another drug deal.[’] When [the defendant]

               went into that red car, you can make an inference what happened in

               that car and where the money went.”

               (3) “They want to talk about how come the officers didn’t follow

               that red car? Why didn’t they take the driver’s license or license

               plate of the car? Well, they know what happened to the car. It’s

               instinct. It’s [a] drug deal. Do [the police officers] want to go after

               the drug user, somebody with a weakness who this man is exploiting

               for his own personal gain? Who is more important, the user or the

               dealer? *** They are going to go after their target which is this

               man.”

¶ 51   It is improper for the State to place the weight of a case behind the credibility of the State’s

witnesses. Phagan, 2019 IL App (1st) 153031, ¶ 67. “The hallmark of improper bolstering

involves an expression of a prosecutor’s personal belief in the credibility of a witness.” Id.

Repeated references to a witness’ status as a police officer can amount to improper bolstering. Id.

¶ 52   We do not find that any of the three remarks challenged by the defendant amounted to

improper bolstering of the officers’ testimony because of their status as police officers. Indeed, all

three remarks related to the officers’ competence, not their credibility. The remarks referenced the

officers’ experience as it related to the evidence of the case. This is noteworthy, considering that

defense counsel made numerous attacks in characterizing the officers’ testimony as untrue or




                                                - 22 -
1-16-3304


inaccurate. See id. ¶ 71 (in determining whether the State made improper remarks bolstering the

credibility of police officers, this court reviews the comment in the context of the entire trial and

will consider whether defense counsel invited the remarks). Thus, we find that these remarks were

not improper.

¶ 53   The next remark by the State that the defendant challenges is:

                       “[Y]ou heard when the forensic scientist testified, they asked

                him about fingerprints, DNA. Well, if you are like me, you watch

                CSI, that’s going to be the worst CSI ever. We have ten officers who

                saw him do this. Great. Let’s get the kit out. Let’s analyze it. Guess

                what, they did see it. We know that. They just told you.”

The defendant alleges that this comment presented a fact to the jury that was not elicited during

the evidentiary phase of the trial, i.e., that 10 police officers had seen the defendant engage in the

undercover buy transaction. He points out that Officer Daniels testified that 10 police officers were

involved in the undercover operation, not that 10 police officers saw the buy transaction, and so

the State could not tell the jury that ten police officers “saw him do this.”

¶ 54   While it is improper for the State to argue nuances of facts not based on the evidence (Terry,

312 Ill. App. 3d at 993), this comment was a description of an imaginary CSI episode. It was

already used as an illustrative way to explain to the jury that this case was not like a CSI episode

where forensic evidence would be the determining factor. Notably, the comment was in response

to testimony that defense counsel had elicited from the forensic chemist regarding the lack of

fingerprint or DNA analysis. Even assuming arguendo that the jury misunderstood the metaphor,

the trial court strictly and clearly informed the jury that the statements made by the attorneys during




                                                - 23 -
1-16-3304


closing arguments were not evidence. Reviewing the comment in the context of the entirety of

closing arguments, we find that this remark was not improper.

¶ 55   The defendant next claims that the following comment by the State was improper because

it characterized the defense as a smokescreen:

                      “I got two words for you. Baloney. What this—what you just

               heard today is something that makes me think of a mirage. You have

               a magician and comes up with something very ordinary. Look over

               here and look at my assistant. Then some words, then something

               ordinary is extraordinary. Then you look away from that thing.

               Don’t be distracted from this ordinary drug dealer. That’s all he is.

               *** [Y]ou want to examine these little tricks that they do to catch

               them. That’s where the switch was. I see it. It was a mirror under the

               table. Something like that.”

¶ 56   In People v. Kidd, 147 Ill. 2d 510, 543 (1992), which the defendant heavily relies upon,

this court found improper the State’s remarks in closing arguments, asserting that the defense

strategy was a “smokescreen.” We found that the “smokescreen” comment was improper in that

case because the circumstances and usage were different. For example, in that case, the State

repeated the smokescreen comment eight different times. Id. at 544. That case involved arson in

which 10 children perished, so this court found the “smokescreen” remarks to be particularly

inappropriate and inflammatory. Id. Here, the State made only one comment referencing magic or

trickery; and that was done in passing. See id. (repeated references to a “smokescreen” were

improper where the State did not make just one fleeting, inadvertent, remark regarding the




                                                 - 24 -
1-16-3304


metaphor). Further, the remark by the State was in response to defense counsel’s argument that

the red vehicle never existed. See Evans, 209 Ill. 2d at 225 (the State can reasonably respond to

defense counsel’s arguments). Therefore, the remark that the defendant complains of did not

exceed the bounds of permissible argument.

¶ 57   The final comment that the defendant challenges is:

                       “[W]hen they asked Officer Johnson to mark the map,

               remember his response? [‘]I don’t even know which way north is on

               this.[’] This team is from the west side of Chicago. You heard from

               [Officer] Daniels. They were combined with another team and they

               were sent to the south side because they are good at what they are

               doing. They’re purchasing drugs. They’re not making maps. ***

               [Officer Hamilton] actually knew the area. Two other officers did

               not and if you are going to hold that against them, fine. You know

               what?   Write    a   letter   to    Superintendent   McCarthy.    Mr.

               Superintendent, we think you should send your police officers

               through the entire city so they know the streets, but don’t use the

               excuse of them not being familiar with the area to let [the defendant]

               get away with a free drug deal.”

The defendant claims that this comment disparaged the defense through “unnecessary sarcasm.”

¶ 58   Again, the State was clearly arguing in response to defense counsel’s criticism that the

officers were unclear about the location of the arrest. While the State’s remark clearly had a

sarcastic tone, and it would have been better had it not been made, we cannot say that this single




                                                  - 25 -
1-16-3304


remark was so prejudicial that it denied the defendant a fair trial or resulted in his conviction. See

People v. Banks, 237 Ill. 2d 154, 183 (2010) (“The wide latitude extended to prosecutors during

their closing remarks has been held to include some degree of *** sarcasm ***.”). Therefore, we

are not persuaded by the defendant’s argument that this comment was so prejudicial as to warrant

reversal.

¶ 59     In sum, it cannot be said that the jury would have reached a contrary verdict had any of the

challenged remarks not been made by the State. None of the remarks that the defendant challenges

were so prejudicial as to have changed the outcome of the trial. Accordingly, there was no plain

error.

¶ 60     Finally, the defendant argues that he was denied his right to counsel when the trial court

did not appoint new counsel for him during posttrial proceedings, including for the Krankel

hearing. His argument is two-fold. He contends that the trial court should not have allowed him to

continue pro se in the posttrial proceedings after he wavered on his decision to proceed pro se. He

also argues that, his wavering aside, the trial court should have appointed him new counsel once

the court determined that a Krankel hearing was necessary.

¶ 61     The sixth amendment to the United States Constitution guarantees an accused in a criminal

proceeding the right to assistance of counsel. U.S. Const., amend VI. The right to counsel applies

at all critical stages of the criminal proceedings, including posttrial matters. People v. Vernon, 396

Ill. App. 3d 145, 153 (2009). The sixth amendment also guarantees the correlative right to proceed

without counsel. Faretta v. California, 422 U.S. 806, 832-34 (1975); People v. Wright, 2017 IL

119561, ¶ 39. Our supreme court has long recognized that the right of a defendant to represent

himself is basic and as fundamental as the right to be represented by counsel. Wright, 2017 IL




                                                - 26 -
1-16-3304


119561, ¶ 39. We review the trial court’s determination to allow a defendant to proceed pro se for

abuse of discretion. People v. Gray, 2013 IL App (1st) 101064, ¶ 23.

¶ 62   To be clear, the defendant does not argue that the trial court did not properly admonish him

regarding the challenge of proceeding pro se, or that his waiver was ambiguous. He concedes that

the trial court’s admonishment and his waiver were both proper. Instead, he claims that, after he

waived his right to counsel, he subsequently equivocated, which voided his waiver. He argues that,

during the posttrial proceedings, the trial court should have appointed counsel to represent him

again when he said: “I don’t want to go, you know, pro se *** I’m not sure I want to represent

myself. I want to be represented properly.”

¶ 63   Once the defendant waived his right to counsel, the trial court properly honored his right

to proceed pro se, even if the trial court believed it to be a poor decision. While a waiver may end

if a defendant alters his position to proceed pro se and requests counsel at a later stage in a

proceeding (People v. Cleveland, 393 Ill. App. 3d 700, 705 (2009)), that did not happen in this

case. We note that, more than once, the trial court told the defendant that it was his choice whether

to represent himself or not and explained the importance of being represented by counsel. The

court also asked the defendant detailed questions regarding his education and ability to represent

himself. Nevertheless, the defendant still did not request that the court appoint counsel. He instead

merely expressed trepidation about “being railroaded” by his defense counsel.

¶ 64   We acknowledge that the defendant had a right to represent himself in posttrial proceedings

and was unequivocal about doing so; nevertheless, our inquiry does not end there. What the

defendant ultimately did was represent himself during the Krankel hearing, which is a specific

posttrial proceeding that has certain safeguards. While it is uncontroverted that a defendant may




                                               - 27 -
1-16-3304


waive his right to counsel in posttrial proceedings, as with any waiver, it must be knowingly

made. Wright, 2017 IL 119561, ¶ 39. It is also well established that once the trial court has

determined that a Krankel hearing is warranted, as the trial court did in this case, the defendant has

an absolute right to the appointment of counsel to represent him in that hearing. People v. Lawson,

2019 IL App (4th) 180452, ¶ 40.

¶ 65     The record establishes that it was never communicated to the defendant that he had a right

to new counsel to represent him during the Krankel hearing. Instead, the trial court treated the

defendant’s desire to represent himself in posttrial proceedings as a desire to represent himself in

the Krankel hearing, as well. Therefore, the court never informed the defendant of his right to have

counsel appointed specifically to represent him in the Krankel hearing. See People v. Boose, 2014

IL App (2d) 130810, ¶ 35 (once the trial court determines, following a preliminary hearing, that

the defendant might have a valid claim of ineffective assistance of counsel, the defendant has a

right to new counsel to represent him during the Krankel hearing). This is especially noteworthy,

since the record suggests that, while the defendant was unequivocal about his desire to represent

himself in posttrial proceedings, his motivation to go pro se was specifically directed at his defense

counsel. There is an inescapable inference that, had the defendant been given the information and

opportunity to be represented by new counsel for the Krankel hearing, he would have opted for

such representation. Unfortunately, he was never given the information or the option. This

deprived the defendant of an important right and was therefore an abuse of discretion resulting in

error.

¶ 66                                     CONCLUSION

¶ 67     For the foregoing reasons, we affirm the judgment of the circuit court of Cook County but




                                                - 28 -
1-16-3304


remand the case for a new Krankel hearing. On remand, we direct the trial court to appoint new

counsel to represent the defendant on his ineffective assistance of counsel claim.

¶ 68   Affirmed in part and remanded in part.




                                              - 29 -
1-16-3304



                                 No. 1-16-3304


Cite as:                 People v. Samuel Miller 2020 IL App (1st) 163304


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 15-CR-
                         2384; the Hon. Mauricio Araujo, Judge Presiding.


Attorneys                James E. Chadd, State Appellate Defender, Office of the
for                      Appellate Defender, 203 N. LaSalle Street, 24th Floor, Chicago,
Appellant:               Illinois 60601, (Patricia Myska, Deputy Defender, Linda
                         Olthoff, Supervisor), counsel for APPELLANT.


Attorneys                Kimberly Foxx, State’s Attorney of Cook County, Richard J.
for                      Daley Center, 3rd Floor, Chicago, Illinois 60602, (Alan J.
Appellee:                Spellberg, Brian K. Hodes, David B. Greenspan, of counsel)
                         for APPELLEE.




                                      - 30 -